UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-25097 Silver Horn Mining Ltd. (Exact name of registrant as specified in its charter) Delaware 65-0783722 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 3266 W. Galveston Drive, Apache Junction, Arizona 85120 (Address of principal executive offices) (480) 288-6530 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yesx Noo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.195,833,555 shares of common stock are issued and outstanding as of May 17, 2011. SILVER HORN MINING LTD. AND SUBSIDIARY FORM 10-Q March 31, 2011 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and March 31, 2010 1 Consolidated Statements ofOperations for the three months Ended March 31, 2011 and 2010 (unaudited) 2 Consolidated Statements of Cash Flows for the three months Ended March 31, 2011 and 2010 (unaudited) 3 Notes to Unaudited Consolidated Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 20 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 3. Default upon Senior Securities. 22 Item 4. (Removed and Reserved). 22 Item 5. Other Information. 22 Item 6. Exhibits. 22 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, “Silver Horn,” “Eclips,” “we,” “us,” “our” and similar terms refer to Silver Horn Mining Ltd., a Delaware corporation, and subsidiaries. PART I – FINANCIAL INFORMATION Item 1. Financial Statements. SILVER HORN MINING LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses Debt issuance cost - current portion TotalCurrent Assets OTHER ASSETS: Debt issuance cost - long term portion - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Convertible debentures, net of debt discount - Derivative liabilities Liabilities of discontinued operations Total Current Liabilities LONG-TERM LIABILITIES: Convertible debentures, net of debt discount Total Liabilities STOCKHOLDERS' DEFICIT Preferred stock,$.0001 par value; 10,000,000 authorized Series A, 3,000,000 issued and outstanding Series B, none issued and outstanding - - Series C, none issued and outstanding - - Series D, none issued and outstanding - - Common stock; $.0001 par value; 750,000,000 shares authorized; 185,833,555 and 170,613,692 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit Total Stockholders' Deficit Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to unaudited consolidated financial statements. 1 SILVER HORN MINING LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) (Unaudited) Net revenues $
